Citation Nr: 1135845	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-47 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bone spurs, bilateral, feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from June 1965 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas (RO).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he had problems with his feet in service, requiring removal of calluses.  This testimony is supported by the service treatment records.  He further testified that he had chronic feet problems after service.  When he sought medical care, he was told he had bone spurs.  He testified that he was told that bone spurs caused the calluses which had been treated in service.  The Veteran contends that he continues to have problems due to bone spurs.  The Veteran's testimony as to chronicity and continuity of observable symptoms of a bilateral foot disorder require further development of the medical evidence, including medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to provide a written medical opinion from a treating provider regarding the link between a current foot disorder and calluses treated in service.

2.  The Veteran should be afforded the opportunity to identify non-VA (private) providers who have treated him for a foot disorder following his service, including identifying more specifically the provider who treated him in the 1980s identified during the hearing as "Dr. Web."  Records of identified providers should be requested.

3.  The Veteran should be afforded the opportunity to identify any other clinical or non-clinical records which might assist him to substantiate his claim.  Non-clinical records might include evidence of purchase of orthotics or special shoes, records of time lost from employment due to treatment of a foot disorder, statements of individuals who observed facts related to foot disorders, or the like.  The Veteran is hereby advised that evidence proximate to his service discharge in October 1968 would be the most persuasive evidence of continuity of symptoms. 

4.  Records of VA treatment of the Veteran's feet should be obtained.  The Veteran should be asked to identify the VA facilities at which he has been treated and the dates of treatment, such as when he first sought VA treatment for a foot disorder.  

5.  After the actions described in paragraphs #1 through #4 above have been completed to the extent possible, afford the Veteran a VA examination to obtain opinion as to the onset and etiology of each current foot disorder.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran.  The examiner should review service treatment records, including records of a 1966 physical examination which discloses pes planus and the numerous dates of treatment of a callus or calluses in service.  The examiner should review relevant post-service clinical and non-clinical records.  Consider the Veteran's testimony at his 2011 hearing that he had chronic foot problems after service which were first manifested by calluses treated in service.  The examiner should indicate that service treatment records and post-service records were reviewed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

      The examiner should assign a diagnosis for each current foot disorder.  Then, for each foot disorder found, the examiner should address the following:
      
      (a) Is it at least as likely as not (50 percent or greater probability) that the disorder(s) were first manifested during the Veteran's active service or is related to service, including any incident of service (i.e. calluses, training, exercises, etc.)?
      
      (b) Is it at least as likely as not (50 percent or greater probability) that foot disorder(s) have been chronic and continuous since the Veteran's active service?
      
      (c) If, and only if, the Veteran has a current foot disorder which pre-existed his service, please address these questions:  Is there clear and unmistakable (undebateable) evidence that the disorder pre-existed service?  If so, is there clear and unmistakable (undebateable) evidence that the pre-existing disorder was not aggravated in service?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of foot problems.  

The rationale for each opinion expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.) and should identify the information needed to provide the requested opinion.  

The RO should note that if the identified information is obtainable, that information should be obtained and the claims file should be returned to the examiner for an updated opinion.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


